Hill, C. J.
The evidence not only failed to show that the injury received by the servant was caused by an omission of duty by the master, but showed that it was due solely to the negligence of the servant while acting outside of the proper scope of his employment. The motion to nonsuit was therefore properly sustained. Atlanta & Charlotte Air Line Ry. v. Ray, 70 Ga. 674; Whitton v. South Carolina & Ga. R. Co., *662106 Ga. 796 (32 S. E. 837) ; Strange v. Wrightsville & Tennille R. Co., 133 Ga. 730 (66 S. E. 774).
Decided September 11, 1911.
Action for damages; from city court of Waycross — Judge McDonald. September 30, 1910.
J. L. Sweat, for plaintiff.
Bennet, Twitty & Reese, Wilson, Bennett & Lamb din, for defendant.

Judgment on main bill of exceptions affirmed; cross-bill dismissed.